BROWN, J.
Tbe appellant was indicted for an of-fence denounced by section 6230 of tbe Code.. Tbe property alleged to have been killed or injured was a bog, *185tlie property of one Hays, and the evidence on the part of the state tended to show that this particular hog was found dead in the defendant’s field, and that the defendant furnished a gun to one Leadbetter and told him to kill this particular hog, and that Leadbetter killed six hogs, including the hog of Hays.
(1) After the. state’s witness had given this evidence in response to the question asked by the prosecuting attorney, defendant objected to the evidence on the ground that the defendant was only being prosecuted for killing the hog of Hays. The objection, being made, not to the question calling for it, but to the testimony after it was given, came too late, and was properly overruled.—Downey v. State, 115 Ala. 108, 22 South. 479.
(2) The objection to the question calling for the fact that the defendant had paid attorney’s fees for the defense of the state’s witness on a trial under an indictment for killing this same hog was a mere general objection without assigning any grounds, and was properly overruled.—Supreme Court rule 33; Code 1907, p. 1527; Sanders v. Knox, 57 Ala. 80.
(3) The evidence that the'defendant shook down some peaches in the field where the hog was killed at or about the time he sent Leadbetter the gun was relevant as tending to show wantonness and defendant’s connection with killing the hog.
(4) There was no error in overruling the motion to exclude the statement of Leadbetter that he did not know who killed the hog, except from hearsay. The witness did not state what he had been told, and his statement only showed a lack of knowledge on his part as to who killed the hog, and was in response to a question proper on cross-examination.
*186(5) The ruling of the court on motion for new trial in a criminal case is not subject to review on appeal.
(6) The defense afforded by section 6231 of the Code must be shown on the trial, and not by motion for new trial.
There is no error in the record, and the judgment is affirmed.
Affirmed.